DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
Election of Species
Applicant has previously elected subspecies A represented by Host 2:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Table 3, instant specification page 41) which reads on Applicant's formula (1) wherein: s=m=n=0; Ar is formula (Ar-1) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; L is a single bond; R1 is an aromatic ring system having 6 carbon atoms (phenyl). 
After reconsideration of the requirement of election of species set forth in the Office Action dated 05/08/2017 and in an effort to further prosecution, the requirement of election of species ONLY is hereby withdrawn.  
The restriction requirement set forth in the Office Action dated 05/08/2017 is maintained.

Response to Amendment
The amendment dated 03/10/2021 has been entered.
Claims 16–17, 30, 34, 36, and 41 are amended due to Applicant's amendment dated 003/10/2021.  Claims 16–20, 23, 25–26, 30, and 34–43 are pending.

The rejection of claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/10/2021.  
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 15–16 of the reply dated 03/10/20201 with respect to the rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parham et al., US-20110121274-A1 ("Parham") in view of Jang et al. Organic Electronics 11 (2010) 1059–1065 not persuasive.
Applicant's argument -- Applicant argues on page 15 of the reply that the data in the specification and the declaration of 02/05/2019 demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues highly significant improvements in voltage and power efficiency can be observed if V1 and E1 are compared, if V3 and V4 are compared with E3, and when comparing V7 with E6.
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
In the instant specification, Examples E1 and E3 are each OLEDs comprising an emission layer wherein the emission layer comprises the host system Host2 and Host2/Host3 respectively and Comparative Examples V1, V3, V4 are each OLEDs comprising an emission layer wherein the emission layer comprises the host system Host1, Host4/Host3, and Host1/Host3, respectively (see Table 1, page 39, instant specification).  In the declaration dated 02/05/2019 (hereafter "the declaration"), Example E6 is an OLED comprising an emission layer wherein the emission layer comprises the host system Host2/Host7 and Comparative Example V7 is an OLEDs comprising an emission layer wherein the emission layer comprises the host 

    PNG
    media_image3.png
    183
    666
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    306
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    287
    357
    media_image5.png
    Greyscale

As shown in Table 2 of the instant specification (page 40, instant specification), Example E1 shows a roughly 8% decrease in voltage and a roughly 8% increase in power efficiency compared with Comparative Example V1, and Example E3 shows a roughly 8% decrease in voltage and a roughly 8% increase in power efficiency compared with Comparative Example V4.  As shown in Table 2 of the declaration, Example E7 shows a roughly 3% decrease in voltage and a roughly 18% increase in power efficiency compared with Comparative Example V7.
First, the evidence of nonobviousness in the declaration is not commensurate in scope with the claims which the evidence is offered to support.  All of the cited examples are OLEDs comprising a compound of claimed formula (1) wherein the group Ar is a triazine and none show wherein Ar is a pyrimidine; however, a pyrimidine is encompassed by the claims and taught by the prior art.  Additionally, all but one of the cited examples are OLEDs comprising a compound of claimed formula (1) wherein no substituents R are present; however, compounds of claimed 1 are two phenyl groups; however, compounds of claimed formula (1) wherein substituents R1 are other than two phenyl groups are encompassed by the claims and taught by the prior art.  Finally, claim 43 encompasses wherein both a phosphorescent and fluorescent compound is present.  It is unclear what differences in device performance would be observed between devices comprising: (i) wherein Ar is other than a triazine group; (ii) wherein substituents R are present; (iii) substituents R1 are other than two phenyl groups; and (iv) wherein both a phosphorescent and fluorescent compound is present.  The evidence does not appear to be sufficient to rebut the prima facie case of obviousness because there is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition and it is not clear currently that one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof to the entire claim scope.
Next, given the degree of differences between the voltage and power efficiency between the examples and comparative examples cited by the Applicant, it is unclear whether the results are really unexpected and of both statistical and practical significance in view of the teaching of the prior art.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  See MPEP 716.02.  For example, as discussed in the rejection of record, Jiang et al. teach ortho-linked (substituted at the 4-position) spirobifluorene may have unique photophysical properties and high triplet energy because of the pi-conjugation interruption between spirobifluorene units (page 2607, Col. 2) and the ortho-linked oligo-9,9'-spirobifluorene has a higher triplet energy than its para-linked isomer (page 2610, Col. 2, second paragraph).  Therefore, despite the reference not specifically showing 
Additionally, while Example E1 shows a roughly 8% decrease in voltage compared with Comparative Example V1, comprising the meta-substituted compound, Example E7 shows a roughly 3% decrease in voltage compared with Comparative Example V7, comprising the para-substituted compound.  Given the teachings of the prior art that morphological stability, higher triplet energy, higher efficiency are expected, the difference in voltage between the para-substituted and ortho-substituted compounds is of a magnitude that would not have been unexpected to one having ordinary skill in the art, because one of ordinary skill in the art would have recognized that the different positions would have different properties and these would in turn impact the device performance, including voltage and power efficiency.

Applicant's argument -- Applicant argues bridging pages 15–16 of the reply that Jiang does not teach an improvement in voltage or power efficiency.
Examiner's response -- A specific voltage or power efficiency is not currently claimed and, as discussed above, the voltage and power efficiency results in the specification and the declaration of 02/05/2019 are insufficient to demonstrate unexpected results over the prior art.

Claim Objections
Claims 30, 34–37, and 39 are objected to because of the following informalities:
Claim 30: It is suggested that in claim 34
Claim 34: It is suggested that in claim 34 "formula (I)" be changed to "formula (1)" for ease of reading;
Claim 35: It is suggested that in claim 35 "wherein Ar selected from the structures of the of the formulae (Ar-2) to (Ar-4)" be changed to "wherein Ar is selected from the structures
Claim 36: It is suggested that in claim 36 "R1 are not phenyl" be replaced with "wherein each R1 is not phenyl" for ease of reading;
Claim 37: It is suggested that in claim 37 "wherein Ar is of the formulae (Ar-2) to (Ar-4)…" be changed to "wherein Ar is selected from the structures of the formulae (Ar-2) to (Ar-4)…" for ease of reading;
Claim 39: It is suggested that in claim 39 "wherein Ar selected from the structures of the formulae (Ar-1), (Ar-2), (Ar-3) or (Ar-4)" be changed to "wherein Ar is selected from the structures of the formulae (Ar-1), (Ar-2), (Ar-3) or (Ar-4)"; and
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 43, claim 43 recites "[t]he mixture as claimed in claim 30, which comprises at least one fluorescent compound" and claim 30, from which claim 43 depends, recites "[a] mixture comprising at least one compound of formula (I)… and at least one phosphorescent compound."  Therefore, the mixture of claim 43 comprises: at least one compound of formula (I); at least one phosphorescent compound; and at least one fluorescent compound.  However, there is no recitation in the specification of a mixture of the three elements listed above.  None of the examples or exemplary devices show a mixture of the three elements listed above.  Consequently, it is unclear that Applicant had possession at the time of filing the claimed invention of a mixture include both a fluorescent and phosphorescent compound with the at least one compound of formula (I), as required in claim 43.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 37: claim 37 recites "wherein Ar is of the formula (Ar-2) to (Ar-4) or (Ar1A)"; however, claim 35 from which claim 37 directly depends recites wherein Ar is selected from the structures of the formulae (Ar-2) to (Ar-4), a narrower selection of groups.  The claim is indefinite because it is unclear whether or not Ar may be selected as formula (Ar1A) since claim 35 does not appear to recite formula (Ar1A) or a formula which encompasses formula (Ar1A).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 37: claim 37 recites "wherein Ar is of the formula (Ar-2) to (Ar-4) or (Ar1A)"; however, claim 35 from which claim 37 directly depends recites wherein Ar is selected from the structures of the formulae (Ar-2) to (Ar-4), a narrower selection of groups.  Therefore, it does not appear that when Ar is selected as formula (Ar1A) that claim 37 can properly depend from claim 35 and thus claim 37.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 30 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by DONG, S.C., et al., "New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off’, Phys. Chem. Chem. Phys., 2012, Vol. 14, pg. 14224-14228 ("Dong et al.").
It is noted that Dong et al. was cited on the IDS of 06/16/2016.
Regarding claim 30, Dong et al. discloses a phosphorescent OLED device comprising a layer comprising a mixture of host DBFSF4 and dopant FIrpic (Dong, page 14227, first column, second paragraph).
DBFSF4 is shown below with comparison to the claimed formula 1:

    PNG
    media_image6.png
    326
    329
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    156
    210
    media_image7.png
    Greyscale

claimed Formula (I)
DBFSF4 of Dong

The compound DBFSF4 meets the claimed formula (I) wherein:
	Ar is a heteroaromatic ring system have 12 aromatic ring atoms which is bonded to L via a carbon atom;
	L is a single bond;
	each R are hydrogen and R1 is not required to be present;
	R2 is not required to be present;
	s is 2;
	m is 4; and
	each n is 3.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DONG, S.C., et al., "New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off’, Phys. Chem. Chem. Phys., 2012, Vol. 14, pg. 14224-14228 ("Dong et al.") as applied to claim 30 above, and further in view of D'Andrade et al. US-20020197511-A1 ("D'Andrade").
Regarding claim 43, Dong teaches the device comprising the mixture, as discussed above with respect to claim 30.
Dong does not specifically disclose a device as discussed above wherein the emitting layer further comprises at least one fluorescent compound.  However, Parham teaches the light emitting layer comprising at least one phosphorescent compound, as discussed above.
D'Andrade teaches that phosphorescent dopants may be combined with fluorescent light emitting dyes in a phosphorescent organic light emitting device (¶ [0038]) and that multiple dopants may be used in order to tune the color of emission from a light-emitting layer (¶ 0039]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to modify the device of Dong by forming the light emitting layer comprising the at least one phosphorescent compound and a fluorescent light emitting dye, .

Claims 16–20, 23, 25–26, 30, and 35–42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parham et al., US-20110121274-A1 ("Parham") in view of Jang et al. Organic Electronics 11 (2010) 1059–1065 ("Jang et al.") and Jiang et al. Organic Letters (2009) Vol. 11, No. 12, 2607-2610 ("Jiang et al.").
It is noted that each of Parham et al., US-20110121274-A1 ("Parham"), Jang et al. Organic Electronics 11 (2010) 1059–1065 ("Jang et al."), and Jiang et al. Organic Letters (2009) Vol. 11, No. 12, 2607-2610 ("Jiang et al.") were cited in the previous Office action.

Regarding claims 16–20, 23, 25–26, 30, and 35–40, Parham teaches an electroluminescent device comprising in at least one emitting layer at least one phosphorescent compound and at least one compound of formula (1) 
    PNG
    media_image8.png
    120
    272
    media_image8.png
    Greyscale
(¶ [0011]) wherein X is a group of formula (3) 
    PNG
    media_image9.png
    139
    287
    media_image9.png
    Greyscale
 (¶ [0013]) as a matrix material (¶ [0011], ¶ [0043]).  The formula (1) shows that Ar may be substituted at the 1-, 2-, 3-, or 4-position of the spirobifluorene.  The combination of the at least one phosphorescent 
Parham discloses examples of preferred compounds of formula (1) are compounds of structures (1) to (96) (¶ [0041]), for example, the compound of structure (1) 
    PNG
    media_image10.png
    186
    260
    media_image10.png
    Greyscale
(¶ [0041], page 7), the compound of structure (22) 
    PNG
    media_image11.png
    238
    340
    media_image11.png
    Greyscale
 (¶ [0041], page 10), and the compound of structure (8) 
    PNG
    media_image12.png
    286
    361
    media_image12.png
    Greyscale
(¶ [0041], page 8) wherein the substituted triazine group Ar or the substituted pyrimidine group Ar is attached at the 2-position, and the compound of 
    PNG
    media_image13.png
    248
    250
    media_image13.png
    Greyscale
 (¶ [0041], page 9) wherein the substituted triazine group Ar is attached at the 3-position. 
Parham does not exemplify a compound as those of structures (1) to (96) wherein the substituted triazine group Ar or the substituted pyrimidine group Ar is attached at the 4-position of the spirobifluorene moiety.  However, as noted above, formula (1) of Parham shows that Ar may be substituted at the 4-position of the spirobifluorene.
Jang et al. teach a 4-substituted spirobifluorene derivative for use as a host material in organic light-emitting diodes (Title; page 1059, second column, second paragraph; page 1060 second column, fourth paragraph).  Jang et al. teach that substitution at 4-position of the spirobifluorene with an electron-withdrawing group (a diphenylphosphine oxide) is better than the substitution at the 2-position in terms of efficiency and morphological stability (page 1059, second column, second paragraph).  Jang et al. teach that the improvement in morphological stability is due to the difference between the steric hindrance between the diphenylphosphine oxide unit and the spirobifluorene core, that the rotation of the diphenylphosphine oxide in the compound substituted at the 4-position is limited while the rotation of the diphenylphosphine oxide in the compound substituted at the 2-position is not hindered by the spirobifluorene group (page 1062, second column, second paragraph), and that the steric hindrance suppresses crystallization (page 1063, first column, first paragraph).
Jiang et al. also teach a 4-substituted spirobifluorene derivative for use as a host material in organic light-emitting diodes (page 2608, first column, first paragraph).  Jiang et al. ortho-linked (substituted at the 4-position) spirobifluorene may have unique photophysical properties and high triplet energy because of the π-conjugation interruption between spirobifluorene units (page 2607, second column) and the ortho-linked oligo-9,9′-spirobifluorene has a higher triplet energy than its para-linked isomer due to its decreased conjugation and twisted conformation as a results of the ortho-linkage (page 2610, second column, second paragraph).  Jiang et al. teach that the primary requirement for efficient host material is that the triplet energy of host should be higher than that of guest to prevent reverse energy transfer from the guest back to host and confine triplet excitons on guest molecules (page 2609, second column, second paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to form the positional isomer of any one of the compounds of structures (1) to (96) wherein the substituted triazine group Ar or the substituted pyrimidine group Ar is attached at the 4-position, based on the teachings of Jang et al. and Jiang et al.  The motivation for doing so would have been to increase the efficiency and morphological stability when used as a host material in an organic electroluminescent device, as taught by Jang et al., and to increase triplet energy when used as a host material in an organic electroluminescent device, as taught by Jiang et al.
The device of Parham in view of Jang et al. and Jiang et al. comprising the modified compounds of structures (1) to (96) meet claims 16–20, 23, 25–26, 30, and 35–40. 
For example, the device of Parham in view of Jang et al. and Jiang et al. comprising the modified compound of structure (1) or structure (17) meets claim 16–20, 23, 25–26, 30, 35, 37, and 39–40.  The modified compound of structure (1) or structure (17) is a compound of the claimed formula (1) wherein: 
	Ar is triazine which is substituted with two radicals R1 which is bonded to L via a carbon atom;
	L is a single bond;
1 is in each occurrence an aromatic ring system having 6 carbon atoms;
	R2 is not required to be present;
	s is 2;
	m is 4; and
	n is 3. 
For example, the device of Parham in view of Jang et al. and Jiang et al. comprising the modified compound of structure (22) meets claim 16–20, 25–26, 30, 35, and 37–40.  The modified compound of structure (22) is a compound of the claimed formula (1) wherein:
	Ar is pyrimidine which is substituted with two radicals R1 which is bonded to L via a carbon atom;
	L is a single bond;
	R is in each occurrence hydrogen and R1 is in each occurrence an aromatic ring system having 6 carbon atoms;
	R2 is not required to be present;
	s is 2;
	m is 4; and
	n is 3. 
For example, the device of Parham in view of Jang et al. and Jiang et al. comprising the modified compound of structure (8) meets claim 16–20, 23, 25–26, 30, 35–37, and 39–40.  The modified compound of structure (8) is a compound of the claimed formula (1) wherein:
	Ar is triazine which is substituted with two radicals R1 which is bonded to L via a carbon atom;
	L is a single bond;
	R is in each occurrence hydrogen and R1 is in each occurrence an aromatic ring system having 10 carbon atoms;
2 is not required to be present;
	s is 2;
	m is 4; and
	n is 3. 

Regarding claims 41–42, Parham in view of Jang et al. and Jiang et al. teaches the electroluminescent device comprising the modified compound, as discussed above with respect to claim 1.
Parham in view of Jang et al. and Jiang et al. does not specifically disclose a device as discussed above wherein the emitting layer comprises a mixed matrix consisting of at least two matrix materials.  However, Parham teaches that preferences is given to a mixture of two or more matrix materials, where one matrix material is the compound of the formula (1) (¶ [0054]) and teaches exemplary devices comprising two matrix materials, where one of them is the compound of the formula (1) (Table 2, page 24, ¶ [0086]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to form the emitting layer comprising two matrix materials, one of which is the modified compound, because Parham teaches that preferences is given to a mixture of two or more matrix materials and teaches exemplary devices comprising two matrix materials, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).


Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parham et al., US-20110121274-A1 ("Parham") in view of Jang et al. Organic Electronics 11 (2010) 1059–1065 and Jiang et al. Organic Letters (2009) Vol. 11, No. 12, 2607-2610 as applied to claim 16 above, and further in view of Pflumm et al. US-20110095282-A1 ("Pflumm").
Regarding claim 34, Parham in view of Jang et al. and Jiang et al. teaches the electroluminescent device comprising the modified compound, as discussed above with respect to claim 30.
Parham in view of Jang et al. and Jiang et al. does not specifically disclose a device as discussed above wherein a compound of the claimed formula (I) is further employed as electron-transport material in an electron-transport or hole-blocking layer.  However, Parham teaches the device may have an electron-transport layer, a hole-blocking layer, among others (¶ [0051]).
Pflumm teaches an electroluminescent device comprising in an electron-transport layer comprising at least one compound of formula (1) 
    PNG
    media_image14.png
    175
    277
    media_image14.png
    Greyscale
(¶ [0011], ¶ [0022]) wherein Ar is a group of formula (3) 
    PNG
    media_image15.png
    129
    146
    media_image15.png
    Greyscale
 (¶ [0012]).  The formula (1) of Pflumm shows that Ar may be substituted at the 1-, 2-, 3-, or 4-position of the spirobifluorene.  Pflumm teaches benefits of the electron transport layer comprising the compound of formula (1) of Pflumm include improved efficiency (¶ [0090], ¶ [0091]) and reduced operating voltage (¶ [0090], ¶ [0093]).  Pflumm discloses examples of preferred compounds of formula (1) are compounds of structures 1 to 69 (¶ [0038]), for example, the compound of structure 1 
    PNG
    media_image16.png
    221
    307
    media_image16.png
    Greyscale
(¶ [0038], page 5), wherein the substituted triazine group Ar is attached at the 2-position, and the compound of structure 17 
    PNG
    media_image17.png
    283
    301
    media_image17.png
    Greyscale
(¶ [0038], page 7), wherein the substituted triazine group Ar is attached at the 3-position.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to modify the device of Parham in view of Jang et al. and Jiang et al. to include the electron-transport layer comprising the compound of formula (1) of Pflumm, based on the teaching of Pflumm.  The motivation for doing so would have been to improve efficiency and reduce driving voltage, as taught by Pflumm.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to select the compound of formula (1) of Pflumm as the compounds of structure 1 or 17, because it would have been choosing one from a list of preferred embodiments of the compound of formula (1) of Pflumm, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the 
Pflumm does not exemplify a compound as those of structures as shown above wherein the substituted triazine group Ar is attached at the 4-position of the spirobifluorene moiety.  However, as noted above, formula (1) of Pflumm shows that Ar may be substituted at the 4-position of the spirobifluorene.
Jang et al. teach a 4-substituted spirobifluorene derivative for use in organic light-emitting diodes (Title; page 1059, second column, second paragraph; page 1060 second column, fourth paragraph).  Jang et al. teach that substitution at 4-position of the spirobifluorene with an electron-withdrawing group (a diphenylphosphine oxide) is better than the substitution at the 2-position in terms of efficiency and morphological stability (page 1059, second column, second paragraph).  Jang et al. teach that the improvement in morphological stability is due to the difference between the steric hindrance between the diphenylphosphine oxide unit and the spirobifluorene core, that the rotation of the diphenylphosphine oxide in the compound substituted at the 4-position is limited while the rotation of the diphenylphosphine oxide in the compound substituted at the 2-position is not hindered by the spirobifluorene group (page 1062, second column, second paragraph), and that the steric hindrance suppresses crystallization (page 1063, first column, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to form the positional isomer of the compound of structure 1 or structure 17 in the modified device of Parham in view of Jang et al., Jiang et al., and Pflumm wherein the substituted triazine group Ar is attached at the 4-position, based on the teachings of 
The modified compound of structure 1 or structure 17 of Pflumm is a compound of the claimed formula (1) wherein: 
	Ar is triazine which is substituted with two radicals R1 which is bonded to L via a carbon atom;
	L is a single bond;
	R is in each occurrence hydrogen and R1 is in each occurrence an aromatic ring system having 6 carbon atoms;
	R2 is not required to be present;
	s is 2;
	m is 4; and
	n is 3. 

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parham et al., US-20110121274-A1 ("Parham") in view of Jang et al. Organic Electronics 11 (2010) 1059–1065 and Jiang et al. Organic Letters (2009) Vol. 11, No. 12, 2607-2610 as applied to claim 30 above, and further in view of D'Andrade et al. US-20020197511-A1 ("D'Andrade").
Regarding claim 43, Parham in view of Jang et al. and Jiang et al. teaches the electroluminescent device comprising the modified compound, as discussed above with respect to claim 30.
Parham in view of Jang et al. and Jiang et al. does not specifically disclose a device as discussed above wherein the emitting layer further comprises at least one fluorescent compound.  However, Parham teaches the light emitting layer comprising at least one phosphorescent compound, as discussed above.
D'Andrade teaches that phosphorescent dopants may be combined with fluorescent light emitting dyes in a phosphorescent organic light emitting device (¶ [0038]) and that multiple dopants may be used in order to tune the color of emission from a light-emitting layer (¶ 0039]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to modify the device of Parham in view of Jang et al. and Jiang et al. by forming the light emitting layer comprising the at least one phosphorescent compound and a fluorescent light emitting dye, based on the teaching of D'Andrade. The motivation for doing so would have been to tune the color of emission from a light-emitting layer, as taught by D'Andrade.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 25 be found allowable, claim 26
As shown below, the scope of claims 25 and 26 appears to be identical:

    PNG
    media_image18.png
    635
    812
    media_image18.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parham et al. (US-20120126179-A1) discloses 4,4'-substituted spirobifluorene compounds of formula (I) (¶ [0013]) including compound (29) (¶ [0034], page 8).
Vestweber et al. (US-20070051944-A1) discloses compounds of formula (2) (¶ [0064]) including Example 1 (¶ [0048], page 4) and Example 22 (¶ [0048], page 6).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
/E. M. D./
Examiner, Art Unit 1786